Citation Nr: 0532528	
Decision Date: 12/02/05    Archive Date: 12/21/05

DOCKET NO.  03-10 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to a total rating by reason of individual 
unemployability due to service connected disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel




INTRODUCTION

The veteran served on active duty from May 1972 to May 1975.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of rating decisions of the Pittsburgh, Pennsylvania, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran is claiming a total rating by reason of 
individual unemployability due to service connected 
disability.  It is noted that, in addition to the left arm 
disability for which service connection has been effect for 
many years, he has recently been service connected for 
disability associated with Lyme disease, including symptoms 
of fibromyalgia and chronic fatigue syndrome.  Information in 
the record shows that the veteran has been diagnosed as 
having depression, for which he is taking medication, that 
may be associated with his inability to function.  The 
affective disorder has been noted by the Social Security 
Administration as being one of the causes of his inability to 
maintain employment in a decision by that organization that 
has been associated with the record.

It has been indicated that the depression may be secondary to 
chronic pain.  The representative has suggested that the 
pathology may be related to the Lyme disease.  As such, this 
raises an intertwined claim for service connection for 
depression, which must be adjudicated prior to appellate 
consideration for a total rating based on individual 
unemployability due to service connected disability.  See 
Harris v. Derwinski, 1 Vet. App. 180 (1991); EF v. Derwinski, 
1 Vet. App. 324 (1991).  

In addition, it is noted that, while the veteran has been 
afforded notification of the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA) regarding the issue 
before the Board, the claim was not readjudicated without 
"taint" from the prior adjudications.  

In view of the foregoing the case is remanded for the 
following:

1.  The RO must adjudicate the intertwined 
issue of service connection for 
depression.  Development should be 
undertaken as needed, to include an 
examination with opinion as needed.  
Appellant should also be asked if there 
has been psychiatric treatment, and if so, 
specify approximate dates and locations.  
To the extent needed, he should assist in 
obtaining non-governmental records.  If VA 
treatment is indicated, those records 
should be obtained.  

2.  Thereafter, the RO should readjudicate 
the issue on appeal.  If the determination 
remains unfavorable to the veteran, he and 
his representative should be provided with a 
supplemental statement of the case (SSOC) 
that addresses all relevant actions taken on 
the claim for benefits, to include a summary 
of the evidence and applicable law and 
regulations considered.  They should be given 
an opportunity to respond to the SSOC prior 
to returning the case to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 

